EXHIBIT 10.2

WAIVER AND AMENDMENT NO. 2 TO CREDIT AGREEMENT

This Waiver and Amendment No. 2 to Credit Agreement (this “Amendment”), dated as
of April 12, 2016, is among ROCKPILE ENERGY SERVICES, LLC, a Delaware limited
liability company (the “Borrower”), the persons named as Guarantors on the
signature pages of this Amendment, the banks and other financial institutions
signatories hereto (the “Lenders”), and CITIBANK, N.A., a national banking
association, as Administrative Agent and Collateral Agent for the Lenders (in
such capacities, the “Administrative Agent”).

RECITALS

A.The Borrower, the Lenders and the Administrative Agent are parties to a Credit
Agreement dated as of March 25, 2014 (as amended, modified or supplemented prior
to the date of this Amendment, the “Credit Agreement”).

B.The Borrower has requested that the Lenders waive any Default or Event of
Default that may have arisen or that may arise from the failure of the Borrower
to comply with the Financial Performance Covenants as of January 31, 2016 and
April 30, 2016 and the obligation of Borrower under Section 5.04(a) of the
Credit Agreement to deliver an unqualified opinion from its independent
accountants with respect to its audited financial statements for the fiscal year
ending January 31, 2016 (the “Potential Defaults”).

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower and the Lenders agree as follows:

1.    Defined Terms.  Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment have the meanings assigned to those terms in the
Credit Agreement.

2.    Waiver.  The Borrower acknowledges that it may not have been in compliance
with the Financial Performance Covenants as of January 31, 2016.  The Lenders
hereby waive (i) any Default or Event of Default that occurred as of January 31,
2016, if any, as a result of the Borrower’s failure to comply with the Financial
Performance Covenants, (ii) any Default or Event of Default that may occur as of
April 30, 2016, if Borrower fails to comply with the Financial Performance
Covenants as of such date, and (iii) the obligation of Borrower to deliver an
unqualified opinion from its independent accountants with respect to its audited
financial statements for the fiscal year ending January 31, 2016.  The waiver by
the Lenders described in this Section 2 is strictly limited to the Potential
Defaults and will not be construed to be a consent to, or a permanent waiver of,
noncompliance with the Financial Performance Covenants other than the Potential
Defaults, or any other terms, provisions, covenants, warranties or agreements
contained in the Credit Agreement or in any of the other Loan Documents.  The
Lenders expressly reserve the right to exercise any rights and remedies
available to them in connection with any present or future defaults with respect
to the Credit Agreement or any other provision of any Loan Document other than
the Potential Defaults.  The description herein of each Potential Default is
based upon the information provided to the Lenders on or prior to the



--------------------------------------------------------------------------------

 



date hereof and shall not be deemed to exclude the existence of any other
Defaults or Events of Default.  The failure of the Lenders to give notice to any
Loan Party of any such other Defaults or Events of Default is not intended to be
nor shall be a waiver thereof.  Each Loan Party hereby agrees and acknowledges
that the Lenders require and will require strict performance by the Loan Parties
of all of their respective obligations, agreements and covenants contained in
the Credit Agreement and the other Loan Documents, and no inaction or action by
the Administrative Agent, Issuing Bank or any Lender regarding any Default or
Event of Default (including but not limited to the Potential Defaults) is
intended to be or shall be a waiver thereof other than the waiver of the
Potential Defaults expressly provided for in this Section 2.  Other than the
waiver of the Potential Defaults expressly provided for in this Section 2, each
Loan Party hereby also agrees and acknowledges that no course of dealing and no
delay in exercising any right, power, or remedy conferred to any Lender in the
Credit Agreement or in any other Loan Document or now or hereafter existing at
law, in equity, by statute, or otherwise shall operate as a waiver of or
otherwise prejudice any such right, power, or remedy (collectively, the “Lender
Rights”).  For the avoidance of doubt, each Loan Party also agrees and
acknowledges that the waiver provided in this Agreement shall not operate as a
waiver of or otherwise prejudice any of the Lender Rights other than the waiver
of the Potential Defaults expressly provided for in this Section 2.

3.    Amendments to Credit Agreement.  The Credit Agreement is hereby amended as
follows:

(a)     Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in appropriate alphabetical order:

“Amendment No. 2” means Waiver and Amendment No. 2 to Credit Agreement dated as
of April 12, 2016, among the Borrower, the Guarantors signatories thereto, the
Lenders signatories thereto, and the Administrative Agent.

“Amendment No. 2 Effective Date” means the date that Amendment No. 2 becomes
effective pursuant to Section 4 of Amendment No. 2.

“Titled Equipment” means any and all equipment and inventory represented (or
required to be represented) by a certificate of title issued under the laws of a
State in the United States.

(b)     Section 2.08 of the Credit Agreement is hereby amended by inserting
after the end thereof the following new subsection (d):

(d)     On the date of any prepayment of the Revolving Facility Loans pursuant
to Section 2.11(a), the Revolving Facility Commitments will be automatically
reduced by an amount equal to the aggregate principal amount of the Revolving
Facility Loans so prepaid.

(c)     Section 4.01 of the Credit Agreement is hereby amended by inserting the
following new sentence at the end thereof:

-2-

--------------------------------------------------------------------------------

 



Notwithstanding the foregoing, the Lenders will not be obligated to make any
Loans, and the Issuing Bank will not be obligated to issue, amend, extend or
renew any Revolving Letter of Credit, until the Administrative Agent has
received a compliance certificate for any Test Period ending on or after April
30, 2016, demonstrating compliance with the Financial Performance Covenants.

(d)     The text of Section 2.20 of the Credit Agreement is hereby deleted and
replaced with the following:

[Intentionally Omitted.]

(e)     Section 5.04(a) of the Credit Agreement is hereby amended by adding at
the end thereof the following proviso:

provided, however, that the Borrower shall deliver the audited financial
statements for the fiscal year ending January 31, 2016, on or before April 30,
2016 ;

(f)     Section 5.04 of the Credit Agreement is hereby amended by (i) deleting
“and” at the end of subsection (i) thereof, (ii) replacing the period at the end
of subsection (j) thereof with a semicolon, and (iii) inserting the following
new subsections (k), (l) and (m) following subsection (j):

(k)     within 30 days after the end of each month of each fiscal year, starting
with March 2016, a consolidated balance sheet and related statements of
operations and cash flows showing the consolidated financial position of the
Borrower as of the close of such month and the consolidated results of its
operations during such month and the then-elapsed portion of the fiscal year and
setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all certified by a Financial
Officer of the Borrower, on behalf of the Borrower, as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes); and

(l)     on April 19, 2016, and every seven (7) days thereafter, (i) excluding
the cash flow report delivered on April 19, 2016, a cash flow report for the
week just ended and the 12 preceding weeks beginning the week of April 12, 2016
(e.g., the first cash flow report delivered on April 19, 2016 will not include a
historical cash flow report, the cash flow report delivered on April 26, 2016
will include a historical cash flow report for the weeks of April 12 and April
19, 2016, the cash flow report delivered on May 3, 2016 will include a
historical cash flow report for the weeks of April 12, April 19 and April 26,
2016, etc.) in form and level of detail satisfactory to the Administrative
Agent, which shall reflect the Borrower’s weekly cash receipts and disbursements
in connection with the operation of the Credit Parties’ and their respective
Subsidiaries’ business during such 13-week period beginning the week of April
12, 2016, including but not limited to, collections, payroll, capital
expenditures and other major cash outlays,

-3-

--------------------------------------------------------------------------------

 



(ii) a budget for the following 13 weeks in form and level of detail
satisfactory to the Administrative Agent, which shall reflect the Borrower’s
good faith projection of all weekly cash receipts and disbursements in
connection with the operation of the Credit Parties’ and their respective
Subsidiaries’ business during such thirteen-week period, including but not
limited to collections, payroll, capital expenditures and other major cash
outlays (each a “13-Week Budget”), (iii) excluding the cash flow report
delivered on April 19, 2016, a variance report comparing the Credit Parties’
actual receipts and disbursements for the immediately preceding two-week period
with the projected receipts and disbursements for such weeks as reflected in the
most recently delivered 13-Week Budget, and (iv) a report showing the Borrower’s
cash balance as of the week just ended; and 

(m)     within 30 days after the end of each calendar month, an accounts
receivable aging report and an accounts payable aging report for the Borrower
and its Subsidiaries.

(g)     Section 5.10 of the Credit Agreement is hereby amended by inserting the
following new subsection (e) at the end thereof:

(e)     Notwithstanding any provision of this Agreement or any other Loan
Document to the contrary, (i) on or before June 30, 2016 the Borrower shall, and
shall cause its Subsidiaries to, perfect the Administrative Agent’s security
interest in all Titled Equipment that is included in the Collateral on the
Amendment No. 2 Effective Date and (ii) within 60 days after the acquisition of
any Titled Equipment that is included in the Collateral, the Borrower shall
cause the Administrative Agent’s security interest in such Titled Equipment to
be perfected; provided that, notwithstanding the foregoing, the Borrower shall
have no obligation to perfect the Administrative Agent’s security interest in
any Titled Equipment with an original purchase price equal to or less than
$50,000.00.

(h)     Section 5.12 of the Credit Agreement is hereby amended to read as
follows:

Section 5.12     Deposit Account Control Agreements.  The Loan Parties shall
cause each of their respective deposit accounts (other than any deposit account
of a Loan Party maintained with the Collateral Agent) to be maintained at Wells
Fargo Bank, National Association or Citibank, N.A., and shall cause each such
account (other than any deposit account of a Loan Party used exclusively for
payroll purposes) to be subject to a control agreement pursuant to which the
Collateral Agent has “control” over such account for purposes of perfecting its
security interest therein under the UCC, such control agreement to be in form
and substance reasonably satisfactory to the Collateral Agent and duly executed
by the applicable Loan Party, the bank at which such account is maintained, and
the Collateral Agent.

(i)     The following new Section 5.13 is hereby inserted into the Credit
Agreement immediately after Section 5.12

-4-

--------------------------------------------------------------------------------

 



Section 5.13     Additional Agreements. 

(a)     The Borrower shall maintain, and shall cause its Subsidiaries to
maintain at all times, in deposit accounts over which Collateral Agent has
control, cash balances of not less than an amount in the aggregate equal to (i)
$10,000,000 minus (ii) the amount by which the Borrower has prepaid the
Revolving Facility Loans under the Credit Agreement after the Effective Date
under the Credit Agreement from time to time, but not less than zero dollars
($0.00) (the “Required Balance”).  On or before April 25, 2016 or such later
date as may be required by the depositary bank to reach agreement, the Borrower
shall enter into a control agreement with the depositary bank at which such
accounts are maintained and the Collateral Agent prohibiting withdrawals by the
Borrower from such accounts except with the consent of the Collateral
Agent.  The form of such control agreement must be reasonably acceptable to the
Administrative Agent.  Unless an Event of Default exists, the Administrative
Agent hereby consents to the withdrawal by the Borrower of amounts from such
accounts in excess of the Required Balance.  For the avoidance of doubt, any
deposit account of a Loan Party used exclusively for payroll purposes shall not
be subject to the requirements of this Section 5.13(a).

(b)     The Borrower shall comply with the obligations described on Schedule A
attached to this Amendment.

(j)     Section 6.05(h) of the Credit Agreement is hereby amended by adding at
the end thereof the following proviso:

provided, however, that neither the Borrower nor any of the Relevant
Subsidiaries may engage in a Permitted Business Acquisition without the prior
consent of the Required Lenders until the Administrative Agent has received a
compliance certificate for any Test Period ending on or after July 31, 2016,
demonstrating compliance with the Financial Performance Covenants.

(k)     Section 6.06 of the Credit Agreement is hereby amended by inserting the
following paragraph at the end thereof:

Notwithstanding the foregoing, Borrower shall not declare or pay any dividend or
distribution under subsection (b), (d), (e) or (f) of this Section 6.06.

(l)     Section 6.13 of the Credit Agreement is hereby amended to read as
follows:

Section 6.13     Capital Expenditures.  Make any capital or maintenance
expenditures in excess of $1,500,000 for the fiscal quarter ending April 30,
2016 and $1,000,000 (or such larger amount as may be approved by the Required
Lenders) in any fiscal quarter beginning thereafter.

(m)   Section 7.01(d) of the Credit Agreement is hereby amended to read as
follows: 

-5-

--------------------------------------------------------------------------------

 



(d)     default shall be made in the due observance or performance by the
Borrower or any of its Relevant Subsidiaries of any covenant, condition or
agreement contained in (i) Section 5.01(a) (with respect to the Borrower),
5.05(a), 5.08, 5.13 or in Article VI;

(n)     Schedule 2.01 to the Credit Agreement is hereby deleted and replaced in
its entirety with Schedule 2.01 attached to this Amendment.

4.    Conditions to Effectiveness.  This Amendment will become effective on the
date on which the following conditions have been satisfied or waived:

(a)     The representations and warranties of the Borrower in Section 5 of this
Amendment shall be true and correct;

(b)     The Administrative Agent shall have received this Amendment, executed
and delivered by the Borrower, the Guarantors, the Administrative Agent, and the
Required Lenders;

(c)     The Borrower shall have made, to the extent invoiced reasonably in
advance of the effectiveness of this Amendment, reimbursement or payment of all
costs and expenses required to be reimbursed or paid pursuant to Section 13 of
this Amendment.

(d)     The Borrower shall have paid to the Administrative Agent for the account
of each Lender executing this Amendment on or before April 12, 2016, an
amendment fee equal to 0.10% of such Lender’s Commitment that will become
effective upon the Amendment No. 2 Effective Date.

5.    Representations and Warranties.  The Borrower hereby represents and
warrants to the Administrative Agent and each of the Lenders as follows:

(a)     This Amendment has been duly authorized by all necessary limited
liability company action and constitutes the binding obligation of the Borrower,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other Laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law), and
(iii) implied covenants of good faith and fair dealing.

(b)     Each of the representations and warranties made by the Borrower and the
Guarantors in or pursuant to the Credit Agreement and the other Loan Documents
is true and correct in all material respects as of the date hereof, as if made
(after giving effect to this Amendment) on and as of such date, except for any
representations and warranties made as of a specified date, which were true and
correct in all material respects as of that date.

(c)     After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing as of the date of this Amendment.



-6-

--------------------------------------------------------------------------------

 



6.    Continuing Effect of the Credit Agreement.  Except in each case as
expressly provided in this Amendment, this Amendment does not constitute a
waiver of any provision of the Credit Agreement and is not to be construed as a
consent to any action on the part of the Borrower that would require a waiver or
consent of the Lenders or an amendment or modification to any term of the Loan
Documents.  The Borrower hereby confirms and ratifies the Credit Agreement as
amended hereby and each of the other Loan Documents to which it is a party and
acknowledges and agrees that the same continue in full force and effect as
amended by this Amendment. 

7.    Reference to the Credit Agreement.  Upon the effectiveness of this
Amendment, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “herein” or words of like import refer to the Credit Agreement, as
amended by this Amendment.

8.    Designation as Loan Document.  This Amendment is a Loan Document.

9.    Counterparts.  This Amendment may be executed by all parties hereto in any
number of separate counterparts each of which may be delivered in original,
facsimile or other electronic (e.g., “.pdf”) form, and all of such counterparts
taken together constitute one instrument.

10.  References.  The words “hereby,” “herein,” “hereinabove,” “hereinafter,”
“hereinbelow,” “hereof,” “hereunder” and words of similar import when used in
this Amendment refer to this Amendment as a whole and not to any particular
article, section or provision of this Amendment.  References in this Amendment
to a section number are to such sections of the Credit Agreement unless
otherwise specified.

11.  Headings Descriptive.  The headings of the several sections of this
Amendment are inserted for convenience only and do not in any way affect the
meaning or construction of any provision of this Amendment.

12.  Governing Law.  This Amendment is governed by and will be construed in
accordance with the laws of the State of New York without regard to choice of
law rules that would require the application of the laws of another
jurisdiction.

13.  Payment of Expenses.  The Borrower shall pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment and any other
documents prepared in connection with, and the transactions contemplated by,
this Amendment, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent, in each case in accordance
with and subject to the terms and conditions set forth in Section 9.05 of the
Credit Agreement.

14.  Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR

-7-

--------------------------------------------------------------------------------

 



SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

15.  Release.  For good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Loan Party hereby, for itself and its
successors and assigns, fully and without reserve, releases, acquits, and
forever discharges each Lender, the Administrative Agent, each Issuing Bank, the
Collateral Agent and each of their respective successors and permitted assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the “Released Parties” and individually a “Released
Party”) from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, direct and/or indirect, at law or
in equity, whether now existing or hereafter asserted, whether absolute or
contingent, whether due or to become due, whether disputed or undisputed,
whether  known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the date hereof and are in any way directly or indirectly arising out of or
in any way connected to any of this Amendment, the Credit Agreement, any other
Loan Document, or any of the transactions contemplated hereby or thereby
(collectively, the “Released Matters”); provided that, for the avoidance of
doubt, it is understood and agreed by the parties hereto with respect to the
Released Claims and the Released Matters that no Loan Party is releasing,
acquitting, waiving or discharging any defenses to expense reimbursement
obligations or indemnification obligations that such Loan Party may have, to the
extent such defenses are expressly provided in Sections 9.05 of the Credit
Agreement.  Each Loan Party, by execution hereof, hereby acknowledges and agrees
that the agreements in this Section 15 are intended to cover and be in full
satisfaction for all or any alleged injuries or damages arising in connection
with the Released Matters herein compromised and settled.  Each Loan Party
hereby further agrees that it will not sue any Released Party on the basis of
any Released Claim released, remised and discharged by the Loan Parties pursuant
to this Section 15.  In entering into this Agreement, each Loan Party consulted
with, and has been represented by, legal counsel and expressly disclaims any
reliance on any representations, acts or omissions by any of the Released
Parties and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth herein do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof.  The provisions of this Section 15 shall survive the occurrence of the
termination of this Agreement, the Credit Agreement and the other Loan Documents
and payment in full of the Obligations.

 

[Signature Pages Follow]

 



-8-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties are signing this Amendment as of the date first
above written.

 

 

 

ROCKPILE ENERGY SERVICES, LLC,

 

as Borrower

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

Each of the undersigned Guarantors (i) acknowledges, consents and agrees to this
Amendment and each of the terms and provisions contained herein, and (ii) agrees
that the Loan Documents to which it is a party remain in full force and effect
and continue to be the

Signature Page to Waiver and Amendment No. 2

--------------------------------------------------------------------------------

 

 

legal, valid and binding obligation of such Person in accordance with and
subject to the terms and conditions thereof.

 

 

 

 

 

ROCKPILE MANAGEMENT HOLDINGS, LLC

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 

ROCKPILE MANAGEMENT, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 

ROCKPILE PUMP RENTAL SERVICES, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 

ROCKPILE WIRELINE SERVICES, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 



Signature Page to Waiver and Amendment No. 2

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ROCKPILE LOGISTICS SERVICES, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 

ROCKPILE RIG SERVICES, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 

RockPile Energy Real Estate, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 

PINNACLE TESTING SERVICES, LLC,

 

as a Guarantor

 

 

 

By:

/s/ James C. Evans

 

 

Name:

James C. Evans

 

 

Title:

President

 

 

 



Signature Page to Waiver and Amendment No. 2

--------------------------------------------------------------------------------

 

 

Oseph H

 

 

 

CITIBANK, N.A., as  Administrative Agent,

 

Collateral Agent, and as a Lender

 

 

 

By:

/s/ Joseph H. Walsh

 

Name:

Joseph H. Walsh

 

Title:

Director

 

 

 



Signature Page to Waiver and Amendment No. 2

--------------------------------------------------------------------------------

 

 

B

 

 

 

ZB, N.A. DBA AMEGY BANK

 

as a Lender

 

 

 

By:

/s/ James C. Day

 

Name:

James C. Day

 

Title:

Senior Vice President

 

 

 



Signature Page to Waiver and Amendment No. 2

--------------------------------------------------------------------------------

 

 

ngeles

 

 

 

BANK OF THE WEST

 

as a Lender

 

 

 

By:

/s/ Angeles Coro

 

Name:

Angeles Coro

 

Title:

Vice President

 

 

Signature Page to Waiver and Amendment No. 2

--------------------------------------------------------------------------------